
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 389
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing persons of African descent in
		  Europe during the International Year for People of African
		  Descent.
	
	
		Whereas the 109th Congress passed H. Con. Res. 60 and S.
			 Con. Res. 90, recognizing African descendants in Latin America and the
			 Caribbean, raising awareness of the racism and discrimination faced by those
			 communities, and leading to numerous public and private sector initiatives
			 between the United States and Latin American and Caribbean countries to improve
			 the situation of African descendants;
		Whereas the persistence of racism and discrimination in
			 Europe similarly necessitates congressional action to raise awareness and
			 promote public and private sector initiatives to stem this trend;
		Whereas the terms Afro-European,
			 African European, or Black European refer to people
			 of African ancestry or descent born in, citizens of, or living in
			 Europe;
		Whereas more than an estimated 7,000,000 individuals of
			 African descent currently live in and have long had a presence in Europe,
			 forming an influential part of the African diaspora;
		Whereas this year the United Nations designated 2011 as
			 the International Year for People of African Descent whereby Secretary of State
			 Hillary Rodham Clinton remarked, In the 21st century, diversity,
			 openness, and tolerance, are vital national assets;
		Whereas the recognition of this year seeks to strengthen
			 national actions to ensure that people of African descent enjoy economic,
			 cultural, social, civil, and political rights, as well as promote a greater
			 knowledge of and respect for their diverse heritage and culture;
		Whereas the story of Black Europeans remains untold,
			 rendering many of their past and present contributions to the political and
			 social life of Europe invisible or forgotten;
		Whereas unlike more contemporary figures, largely unknown
			 Blacks have made significant contributions to European history and culture,
			 including Spanish poet Juan Latino, Italian Duke Alessandro Medici, French
			 novelist Alexandre Dumas, German scholar Anthony William Amo, French Composer
			 Le Chevalier de St. George, British abolitionist Oladuah Equiano, and Russian
			 General and Governor Abram Hannibal, great-grandfather of Russian poet
			 Aleksandr Pushkin;
		Whereas the largest estimated populations of Black
			 Europeans can be found in France (approximately 2,500,000), the United Kingdom
			 (approximately 1,500,000), and the Netherlands (approximately 500,000), in
			 addition to sizeable populations in Germany, Italy, Portugal, Sweden, Norway,
			 Ireland, Russia, Switzerland, Spain, Belgium, Denmark, and Austria;
		Whereas the presence of Blacks in Europe can be traced to
			 voluntary and forced migration resulting from the geographical proximity of
			 Europe to Africa and the Middle East, including the transatlantic slave trade,
			 the colonization of Africa and the Caribbean, African and African-American
			 military deployments, the movement of refugees and asylum seekers, and
			 educational and other professional exchanges;
		Whereas, although Black Europeans have made significant
			 achievements in and contributions to European society, large numbers have and
			 continue to be more likely than the general population to experience
			 discrimination and be underrepresented in leadership roles in the public and
			 private sector as a result of the color of their skin and ancestry;
		Whereas, on April 29, 2008, before the Commission on
			 Security and Cooperation in Europe, at a hearing entitled The State of
			 (In)visible Black Europe: Race, Rights, and Politics, Dr. Philomena
			 Essed stated, Probably the only common European experience among many,
			 if not all, Afro-descendants is their exposure to […] racism and systemic
			 discrimination, regardless of country, socio-economic conditions, gender, age,
			 or level of education;
		Whereas racism has long been, and continues to be, a
			 problem in Europe;
		Whereas the 1997 European Commission opinion poll entitled
			 Racism and Xenophobia in Europe reported a worrying level
			 of racism and xenophobia in [European Union] Member States, with nearly 33% of
			 those interviewed openly describing themselves as quite racist
			 or very racist;
		Whereas the European Union Fundamental Rights Agency
			 (EUFRA), formerly the European Monitoring Center on Racism and Xenophobia, has
			 found in its annual report that racial and ethnic minorities are
			 disproportionately experiencing discrimination in housing, education, health
			 care, employment, the criminal justice system, and access to political
			 participation;
		Whereas the 2009 European Union Minorities and
			 Discrimination Survey (EU–MIDIS), the first European Union-wide survey of
			 ethnic minority and immigrant groups' experiences of discrimination and
			 victimization in everyday life in the 27 member states of the European Union
			 found that persons of African descent experienced higher incidents than most
			 other minority groups of discriminatory treatment, racist crime, and
			 victimization, and lacked an awareness of their rights;
		Whereas the Organization for Security and Cooperation in
			 Europe (OSCE) Office for Democratic Institutions and Human Rights Annual Hate
			 Crimes report has found that persons of African descent are often targets of
			 racist violence, especially in eastern Europe, yet in many countries legal
			 assistance and financial support for victims while recovering from violent
			 attacks does not exist;
		Whereas EU–MIDIS reports experiences of discrimination,
			 criminal victimization, and discriminatory policing are grossly underreported
			 due to a lack of rights awareness and incidents may be higher;
		Whereas prejudice and discrimination towards Black
			 Europeans has also been linked to changes in immigration and asylum laws as a
			 result of antiterrorism initiatives and the growth and mainstreaming of
			 nationalist and anti-immigrant political parties and groups, including
			 neo-Nazis and skinheads, who believe Europe should be a monoracial society or
			 that other races are inferior;
		Whereas the Open Society Justice Initiative 2009 report,
			 entitled Ethnic Profiling in the European Union, found that
			 police officers in the United Kingdom, France, Italy, Germany, and the
			 Netherlands routinely used racial profiling, including targeting Blacks, when
			 deciding whom to target for stops, searches, raids, and surveillance;
		Whereas Black Europeans encounter everyday racism,
			 including denials that racism exists despite the blatant use of stereotypes and
			 derogatory terms to refer to Blacks in everyday language, the media, and
			 textbooks;
		Whereas there have been numerous efforts by the public and
			 private sector to address racial discrimination and inequality in Europe,
			 including the introduction of antidiscrimination and equality laws that include
			 the legal support for special measures or positive (affirmative) action,
			 creation of equality bodies, media campaigns, and efforts to increase minority
			 political participation;
		Whereas these efforts also include the September 9, 2008,
			 official launching of the Black European Women's Council at the European Union
			 headquarters and the September 27, 2007, to September 29, 2007, Vienna
			 Declaration of the Black European Women's Congress, which calls for Members of
			 the European Union to enforce and implement laws to eradicate all forms of
			 discrimination, provide anti-racist education and training for personnel
			 working in educational institutions and the civil service, increase political
			 representation, participation, and employment opportunities for Blacks, and
			 address racial health disparities, including by providing cultural competency
			 training to health professionals;
		Whereas these efforts also include transatlantic meetings
			 of Black and minority legislators held at the European Parliament in Brussels,
			 Belgium, including the March 24, 2011, and June 1, 2010, through June 2, 2010,
			 Transatlantic Minority Political Leadership Conferences and April 15, 2009,
			 through April 16, 2009, Black European Summit: Transatlantic Dialogue on
			 Political Participation and the adoption of the Brussels Declaration
			 calling for increased minority political inclusion;
		Whereas, as part of the March 24, 2011, Transatlantic
			 Minority Political Leadership Conference legislators and minority leaders from
			 North America and Europe held a Parliamentary Forum at the European Parliament
			 in Brussels, Belgium, to discuss a Joint Action Plan on Racial and
			 Ethnic Equality and Inclusion between the European Union and United
			 States;
		Whereas these efforts also include the OSCE Parliamentary
			 Assembly (PA) adoption of a Resolution on Strengthening Efforts to
			 Combat Racism and Xenophobia and Foster Inclusion at the 2011 Annual
			 Session recognizing the international year for people of African descent and
			 calling for the OSCE to implement several strategic initiatives to address
			 racial and ethnic discrimination in the OSCE region;
		Whereas these efforts also include the creation of the
			 European Network Against Racism (ENAR) Foundation, the first antiracist
			 foundation in Europe;
		Whereas these efforts also include the August 18, 2011, to
			 August 21, 2011, World Summit of African Descendents which will include a focus
			 on Europe;
		Whereas despite these efforts, international entities,
			 such as the OSCE Personal Representative on Combating Racism, Xenophobia and
			 Discrimination, EUFRA, the European Commission against Racism and Intolerance,
			 and the United Nations Committee on the Elimination of Racial Discrimination,
			 Special Rapporteur on Contemporary Forms of Racism, Independent Expert on
			 minority issues, and Experts Working Group on People of African Descent, have
			 documented ongoing racism and xenophobia, and racial and ethnic discrimination,
			 and called for an increase in initiatives to combat racism and inequality;
			 and
		Whereas throughout the history of the United States,
			 members of both the public and private sectors have exchanged information on
			 best practices for antidiscrimination measures and racial equality with
			 committed parties in other countries, including initiatives such as the 2008
			 Joint Action Plan Between the Government of the Federative Republic of
			 Brazil and the Government of the United States of America to Eliminate Racial
			 and Ethnic Discrimination and Promote Equality, also known as the
			 United States-Brazil Joint Action Plan Against Racial Discrimination and the
			 more recent United States-Columbia Action Plan on Racial and Ethnic Equality:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the
			 International Year for People of African Descent;
			(2)encourages the
			 recognition and celebration of the collective history and achievements made by
			 people of African descent;
			(3)reaffirms the
			 importance of inclusion and the full and equal participation of people of
			 African descent around the world in all aspects of political, economic, social,
			 and cultural life;
			(4)recognizes that,
			 as a result of their skin color and ancestry, many Black Europeans have
			 wrongfully experienced injustices in the public and private sector;
			(5)welcomes
			 parliamentary activities, including those of the Organization for Security and
			 Cooperation in Europe (OSCE) Parliamentary Assembly, to engage in efforts to
			 promote racial equality and combat racial discrimination through efforts such
			 as introducing legislation, speaking out against racism, increasing the
			 political participation of racial minorities, and working with Black European
			 and other minority communities to develop relevant policies;
			(6)urges European
			 governments and members of civil society and the private sector, in
			 consultation with Black European communities, to develop and implement
			 initiatives to combat racial discrimination and promote racial equality in
			 Europe, by—
				(A)drafting and
			 implementing antidiscrimination, special measures, hate crimes, migration and
			 integration, and other laws and policies to address discrimination and
			 disparities and promote equality, noting the recommendations of the United
			 Nations Committee on the Elimination of Racial Discrimination, the Experts
			 Working Group on People of African Descent (WGPAD), the European Commission
			 against Racism and Intolerance, the European Union Fundamental Rights Agency
			 (EUFRA), the United Nations Special Rapporteur on Contemporary Forms of Racism
			 and Independent Expert on minority issues, and the OSCE Personal Representative
			 on Combating Racism, Xenophobia and Discrimination;
				(B)promoting and
			 funding research, including the collection of national census data on Black
			 Europeans and its inclusion in the annual reports of the EUFRA;
				(C)providing
			 technical support, training, and funding to Black European civil society groups
			 working to combat racism, discrimination, and inequality, and uphold basic
			 human rights in Europe;
				(D)introducing
			 national measures to counter stereotypical images of persons of African
			 descent, by revising textbooks, increasing efforts to include Black Europeans
			 in history and heritage institutions, and remembering victims of colonialism,
			 slavery, and other atrocities;
				(E)developing or
			 increasing financial support for funds to assist victims of hate crimes with
			 legal assistance and compensation when incapacitated due to physical or
			 emotional injuries;
				(F)developing
			 specific initiatives that address the special concerns of Black European women
			 and youth;
				(G)actively promoting
			 racial and ethnic minority participation at all levels of national, regional,
			 and local government through the education of civil and political rights,
			 including the legislative process and advocacy of legislative issues relevant
			 to racial and ethnic minority communities, development of targeted professional
			 development and hiring strategies, increased youth and community outreach, and
			 self-organization and other empowerment initiatives; and
				(H)recruiting,
			 training, and hiring Black Europeans for professional positions in support of
			 these initiatives;
				(7)urges the
			 Secretary of State to—
				(A)provide technical
			 assistance and other support for European governments and members of the civil
			 society and private sector to fulfill the initiatives outlined above;
			 and
				(B)increase support
			 for the WGPAD; and
				(8)supports the
			 adoption of a Joint Action Plan on Racial and Ethnic Equality and
			 Inclusion between the European Union and United States and
			 implementation of the OSCE Parliamentary Assembly 2011 Resolution on
			 Strengthening Efforts to Combat Racism and Xenophobia and Foster Inclusion to
			 assist in fulfilling the initiatives above.
			
